Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of Soryal (Pub. No. US 2020/0327217) in further view of Eyberg (Pat. No. US 10,628,177).
Claim 1, Ahmed teaches “a computer-implemented method comprising: creating, by one or more processors, a dynamically configurable virtual machine including a first virtual CPU ([0057] After the computing platform monitors the three containers for a period at a resolution (e.g., every minute for 10 hours), it adjusts the containers based on a forecast to keep the containers performing in accordance with the KPI. As shown in the right column, the computing platform modified containers 1, 2, and 3 (e.g., container 1 increased its vCPU from 1 vCPU to 2 vCPU) (changes are shown with underline). The result of the new configurations and forecast is that the anticipated KPI will be 400 calls/second, and the latency is below 800 milliseconds.); determining and assigning, by the one or more processors, memory in the dynamically configurable virtual machine for executing the executable code ([0057] Table 1 memory determined for running application); executing the executable code using the dynamically configurable virtual machine ([0014] As part of forecasting, the computing platform can use artificial intelligence (AI) algorithms to forecast the performance of a container running an application on a VM.); determining whether the dynamically configurable virtual machine requires reconfiguration; and performing reconfiguration of the dynamically configurable virtual machine responsive to determining that the virtual machine requires reconfiguration ([0058] FIG. 3 illustrates a process for implementing a set of operations to manage the cloud computing environment 100. The computing platform 105 (FIG. 1 and FIG. 2) can perform the operations for the process 300. The process 300 generally includes identifying containers that include an application or applications, retrieving the identified container images, analyzing the identified container images based on parameters (e.g., CPU size, memory size, or I/O), monitoring at different resolutions the performance of the containers based on parameters such as API latency, error rate, and other parameters associated with application performance. Based on these monitored data, the computing platform can forecast the performance of a container. And based on the forecast, the computing platform can transmit instructions to a cluster to modify a container or VM running the container. The instructions can be made to keep the application running according to its SLA and to reduce spending (e.g., minimize spending), scale up or down the container, or move the container to another virtual machine.)”.
However, Ahmed may not explicitly teach the remaining limitations.
Soryal teaches “receiving, by the one or more processors, microservice application code; linking, by the one or more processors, the microservice application code to generate executable code ([0005] Compiling the computer code may create a software unit. The method may include parsing, by the machine-learning algorithm, the computer code to extract an authenticating parameter. The method may include constructing, by the machine-learning algorithm, an authentication template based on the authenticating parameter and providing the authentication template to a user. The method may also include receiving input from the user, the input including a user modification of the authentication template. The method may include creating an authentication microservice based on the user modification and the authentication template and linking the authentication microservice to the software unit to deploy the authentication microservice within the software unit. The authentication microservice controls access to at least a portion of the software unit.  [0015] Additionally or alternatively, node 104 may be a smaller software unit, such as an application)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Soryal with the teachings of Ahmed in order to provide a system that teaches generating an executable. The motivation for applying Soryal teaching with Ahmed teaching is to provide evidence the executing application of Ahmed is compiled and linked. Ahmed, Soryal are analogous art directed towards the execution of applications. Together Ahmed, Soryal teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Soryal with the teachings of Ahmed by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Eyberg teaches “adapting the dynamically configurable virtual machine by adding an artifact that executes natively on the dynamically configurable virtual machine, does not require a traditional operating system kernel, and performs all the functions required by the executable code ([Col. 1, Lines 59-65] Described herein are techniques for converting an existing binary into a unikernel. The unikernel includes the binary or executable file/object of an application to be run and only those portions of an operating system that are needed to form the unikernel. The unikernel may then be deployed and booted into on a virtual machine (VM) hypervisor or on bare metal, without a host or underlying operating system. [Col. 2, Lines 44-62] Described herein are techniques for converting a binary of an application into a unikernel virtual machine. As will be described in further detail below, using the techniques described herein, when building the unikernel, access to the source of the application is not needed. Instead, the unikernel is built by combining the binary of the application into a unikernel disk image with a loader and only those portions of an operating system that are needed for the binary to run to implement a minimal virtual machine. These portions of the operating system include portions of an operating system kernel (e.g., network and disk drivers). The portions of the operating system also include any dependencies that the application relies on, such as libraries and header files. Thus, using the techniques described herein, any ad hoc binary can be run as a unikernel, with the unikernel being built without requiring access to source code of an application. Thus, proprietary applications (i.e., applications for which the source code is not made accessible, such as .NET applications, SAP Hana applications, etc.) can be run as unikernels.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Eyberg with the teachings of Ahmed, Soryal in order to provide a system that teaches utilizing unikernels. The motivation for applying Eyberg teaching with Ahmed, Soryal teaching is to provide an application efficiently sized services. Ahmed, Soryal, Eyberg are analogous art directed towards the execution of applications. Together Ahmed, Soryal, Eyberg teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Eyberg with the teachings of Ahmed, Soryal by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Ahmed teaches “the method of claim 1, wherein the reconfiguration is performed on demand ([0057] After the computing platform monitors the three containers for a period at a resolution (e.g., every minute for 10 hours), it adjusts the containers based on a forecast to keep the containers performing in accordance with the KPI. As shown in the right column, the computing platform modified containers 1, 2, and 3 (e.g., container 1 increased its vCPU from 1 vCPU to 2 vCPU) ( changes are shown with underline). The result of the new configurations and forecast is that the anticipated KPI will be 400 calls/second, and the latency is below 800 milliseconds.).
Claim 3, the combination teaches the claim, wherein Ahmed teaches “the method of claim 2, wherein on demand is responsive to execution of the executable code by the dynamically configurable virtual machine ([0011] The disclosed technology includes a computing platform that manages a container running an application or a VM hosting the container. The computing platform can manage the container or the VM based on several factors such as a service level agreement (SLA), usage parameters (e.g., container processor usage, container memory usage, container input/output usage), and a key performance indicator (KPI) of an application running on the container (e.g., latency, error rate). The KPI can also be referred to as a " performance indicator" that includes the performance of a container or an application running on the container.)”.
Claim 5, the combination teaches the claim, wherein Ahmed teaches “the method of claim 1, wherein determining whether the dynamically configurable virtual machine requires reconfiguration includes determining whether the virtual machine needs more CPU power, and the method further comprises activating an additional virtual CPU responsive to determining that the virtual machine needs more CPU power ([0057] After the computing platform monitors the three containers for a period at a resolution (e.g., every minute for 10 hours), it adjusts the containers based on a forecast to keep the containers performing in accordance with the KPI. As shown in the right column, the computing platform modified containers 1, 2, and 3 (e.g., container 1 increased its vCPU from 1 vCPU to 2 vCPU) (changes are shown with underline). The result of the new configurations and forecast is that the anticipated KPI will be 400 calls/second, and the latency is below 800 milliseconds.).
Claim 9, the combination teaches the claim, wherein Ahmed teaches “the method of claim 1, wherein determining whether the dynamically configurable virtual machine requires reconfiguration includes determining whether the virtual machine needs more memory, and the method further comprises allocating additional memory responsive to determining that the virtual machine needs more memory ([0055] As shown below, Table 1 illustrates an example of the computing platform 105 adjusting three containers. The left column of Table 1 shows containers 1, 2, and 3, which are each running an application; the middle column shows that the computing platform 105 has determined a current values for the CPU, memory, and I/O for each container (usage parameters); and the right column shows a result of the computing platform sending control instructions that modify the three containers based on forecasting. Container 1 is a balanced CPU and memory container and containers 2 and 3 are memory intensive containers.).
Claim 11, the combination teaches the claim, wherein Ahmed teaches “the method of claim 9, wherein determining whether the dynamically configurable virtual machine requires reconfiguration includes determining whether the virtual machine needs less memory, and the method further comprises deallocating a portion of the additional memory responsive to determining that the virtual machine needs less memory ([0055] As shown below, Table 1 illustrates an example of the computing platform 105 adjusting three containers. The left column of Table 1 shows containers 1, 2, and 3, which are each running an application; the middle column shows that the computing platform 105 has determined a current values for the CPU, memory, and I/O for each container (usage parameters); and the right column shows a result of the computing platform sending control instructions that modify the three containers based on forecasting. Container 1 is a balanced CPU and memory container and containers 2 and 3 are memory intensive containers.)”.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of Soryal (Pub. No. US 2020/0327217) in view of Eyberg in further view of Kadam (Pub. No. 2019/0079734).
Claim 4, the combination may not explicitly teach the claim.
Kadam teaches “the method of claim 1, wherein linking the microservice application code to generate the executable code comprises includes linking the microservice application code to a container library by: identifying a link from the microservice application code to a standard system library; replacing the identified link with a replacement link from the microservice application code to the container library; and generating the executable code based on the replacement link ([0029] Once the suitable alternative libraries are identified (block 220), the input source code may be automatically modified (at block 230) to replace the problematic library with the suitable alternative library, While any suitable source code modification technique may be used, selected embodiments may employ artificial intelligence processing techniques, such as NLP and/or machine learning, to automatically upgrade the input source code to replace each problematic library with a suitable alternative library and check if the modified/upgraded source code runs without any issues. In a first source code modification step, the source code is evaluated at step 231 to find all the API calls of the problematic library and their location in the input source code. Next, the test suite of all test cases in the input source code is run to get the line coverage details for each source code file at step 232. Using the coverage data obtained from step 232, the process evaluates the number of API calls that are covered by at least one test case (step 233) and then determines (step 234) if the test case coverage for library calls meets a configurable threshold coverage requirement (e.g., 80%) which may be adjusted as needed. If the test case coverage for library calls is below the configurable minimum threshold (negative outcome to threshold detection step 234), then the auto-upgrade is marked unsuccessful and the source code modification process stops (step 235). However, if the test case coverage for library calls meets the configurable minimum threshold (affirmative outcome to threshold detection step 234), then the source code modification process continues (at step 236) to change the source code to incorporate the suitable alternative libraries (from block 220) in substitution for the problematic libraries (from block 210). For example, the change may be implemented by changing the version number information for a library to a current or updated version of the library based on information obtained from the Maven repository. After modifying the source code, the source code is compiled and built (step 237). if either of these steps 236, 237 fails (negative outcome to success detection step 238), then the auto-upgrade is marked unsuccessful and the source code modification process stops (step 235). However, if the source code is successfully changed, (affirmative outcome to success detection step 238), then the modified source code (step 239) is ready for testing.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kadam with the teachings of Ahmed, Soryal, Eyberg in order to provide a system that teaches adapting code for utilization of services. The motivation for applying Kadam teaching with Ahmed, Soryal, Eyberg teaching is to provide an application to leverage existing services. Ahmed, Soryal, Eyberg, Kadam are analogous art directed towards the execution of applications. Together Ahmed, Soryal, Eyberg, Kadam teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kadam with the teachings of Ahmed, Soryal, Eyberg by known methods and gained expected results. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of Soryal (Pub. No. US 2020/0327217) in view of Eyberg in further view of Roth (Pat. No. 9,645,847)
Claim 7, the combination may not explicitly teach the claim.
Roth teaches “the method of claim 5, wherein determining whether the dynamically configurable virtual machine requires reconfiguration includes determining whether the virtual machine needs less CPU power, and the method further comprises deactivating an additional virtual CPU responsive to determining that the virtual machine needs less CPU power ([Col. 6, Lines 16-40] “Conversely, if the load on a set of virtual machines falls below a threshold, the scaling service may de-provision one or more virtual machines in order to ensure that computing resources are not unnecessarily idle. In some examples, "de-provisioning" may refer to the act of removing access to a virtual machine and freeing up resources allocated to the virtual machine.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Roth with the teachings of Ahmed, Soryal, Eyberg in order to provide a system that teaches relinquishing resources. The motivation for applying Roth teaching with Ahmed, Soryal, Eyberg teaching is to provide reuse of resources in a virtualized system. Ahmed, Soryal, Eyberg, Roth are analogous art directed towards the execution of applications. Together Ahmed, Soryal, Eyberg, Roth teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Roth with the teachings of Ahmed, Soryal, Eyberg by known methods and gained expected results. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of Soryal (Pub. No. US 2020/0327217) in view of Eyberg in further view of Hildenbrand (Pub. No. 2019/0171473)
Claim 10, the combination may not explicitly teach the claim.
Hildenbrand teaches “the method of claim 9, wherein the allocating the additional memory comprises: determining a size of memory needed for executing the executable code; and adding the additional memory to the virtual machine by linearly mapping a number of virtual addressees to a number of physical addresses based on the determined size of memory needed for executing the executable code ([0040] Then, the hypervisor 180 notifies the guest OS 196 that the contiguous regions of memory are reserved (and to be handled by the balloon device driver 188) (blocks 442 and 444). For example, the hypervisor 180 may notify the guest OS 196 of reserved memory, which is handled by balloon device driver 188, thereby disabling the guest OS 196 from using the reserved memory. Then, the guest OS 196 receives the notification (block 446). In an example, the notification may be received via the device driver 188. For example, the device driver 188 may inform the guest OS which memory addresses it may use. The balloon driver queries usable memory addresses from balloon device 197 and adds 3 GB of usable device memory to guest OS 196 (blocks 448, 450, and 451). For example, the balloon driver 188 may add 3 GB worth of memory addresses for the guest OS 196 to use. After the addition of the 3 GB of usable device memory, the guest OS 196 operates with 5 GB of memory (block 452). For example, after startup and defragmentation, the guest OS operates with 2 GB of initialization memory and 3 GB of usable balloon device memory, which may be one or more contiguous regions of memory. In an example, the 2 GB of initialization memory and the 3 GB of usable balloon device memory may be a single 5 GB contiguous region of memory. Since the guest OS 196 operates on a contiguous memory region, applications may run more efficiently and tasks may be executed faster, and system performance may advantageously improve. [0043] The hypervisor 540 is configured to record an amount of memory 560 allocated by the device driver 532 of the guest OS 530, locate a contiguous region 570 of guest memory addresses 572 according to the amount of memory 560 allocated by the device driver 532, reserve the contiguous region 570 of guest memory addresses 572, and notify the guest OS 530 that the contiguous region 570 of guest memory addresses 572 is reserved.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Hildenbrand with the teachings of Ahmed, Soryal, Eyberg in order to provide a system that teaches virtual resource allocation. The motivation for applying Hildenbrand teaching with Ahmed, Soryal, Eyberg teaching is to provide details as to how virtual resources are allocated utilizing addresses Ahmed, Soryal, Eyberg, Hildenbrand are analogous art directed towards the execution of applications. Together Ahmed, Soryal, Eyberg, Hildenbrand teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Hildenbrand with the teachings of Ahmed, Soryal, Eyberg by known methods and gained expected results. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of Soryal (Pub. No. US 2020/0327217) in view of Eyberg in view of Hildenbrand (Pub. No. 2019/0171473) in further view of Schuster (Pub. No. US 2017/0060437)
Claim 12, the combination may not explicitly teach the claim.
Schuster teaches “the method of claim 11, wherein deallocating the memory comprises: determining the additional memory allocated for the execution of the executable code by identifying linear mappings to physical addresses; and deallocating the additional memory used by the executable code from the virtual machine by removing the linear mappings ([0008] According to an aspect of some embodiments of the present invention there is provided a method for reducing disk read rate by managing dataset mapping of virtual machine (VM) guest memory, comprising: monitoring a plurality of disk read write operations of a VM guest; updating a dataset mapping between disk blocks allocated to the VM guest and corresponding physical addresses of memory pages of the VM guest containing replica of data stored in the disk blocks, based on the plurality of disk read write operations; when identifying writing to one of the memory pages removing a mapping of corresponding disk block and corresponding physical address of memory page; when reclaiming a mapped memory page of the VM guest by a host of the VM guest, discarding data contained in the memory page; and when the data is requested by the VM guest after it was reclaimed by said host, retrieving the data from corresponding disk block according to the mapping.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Schuster with the teachings of Ahmed, Soryal, Eyberg, Hildenbrand in order to provide a system that teaches virtual resource deallocation. The motivation for applying Schuster teaching with Ahmed, Soryal, Eyberg, Hildenbrand teaching is to provide details as to how virtual resources are deallocated utilizing addresses Ahmed, Soryal, Eyberg, Hildenbrand, Schuster are analogous art directed towards the execution of applications. Together Ahmed, Soryal, Eyberg, Hildenbrand, Schuster teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Schuster with the teachings of Ahmed, Soryal, Eyberg, Hildenbrand by known methods and gained expected results. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of Soryal (Pub. No. US 2020/0327217) in view of Eyberg in view of Chen (Pub. No. 2009/0113110)
Claim 13, the combination may not explicitly teach the claim.
Chen teaches “the method of claim 1, further comprising: determining whether the executable code invokes a hypercall; and responsive to determining that the executable code invokes a hypercall, decoding one or more parameters of the hypercall; performing the hypercall with the virtual machine based on the one or more parameters ([0230] Referring now to the flowchart of FIG. 13, one embodiment of the present invention provides a method for assuring that a memory buffer needed by a guest application is currently mapped. In this method, when a hypercall is invoked (step 550) by the application, the VMM handles the hypercall by intercepting (step 552) the hypercall instruction and examining (step 554) the VCPU registers to determine the hypercall command and arguments. If (step 556) one or more of the arguments is a virtual address indicating a location of the memory buffer, the VMM checks (step 558) whether or not the memory buffer is mapped in the guest page table. Here, an argument may be a pointer, i.e., a virtual address, to a parameter in memory, not necessarily a specific memory buffer, and the VMM reads the contents of that parameter in memory. Further, the VMM knows which arguments are pointers based on the hypercall command, i.e., the VMM does not depend on the particular value that is passed. There are several possible ways of checking this, for example, the VMM may walk the guest's page table to determine whether an application virtual address is mapped into guest physical memory.); and resuming the execution of the executable code ([0156] In more detail, referring also to FIG. 6, the VMM first pushes the registers of the running cloaked process onto the top of an upcall register stack 604 in a cloaked thread context (CTC) 602 and then changes the guest VM's Instruction Pointer (IP), stack pointer (SP) and other general registers 606 with proper arguments to run the "MLB upcall". The "MLB upcall" handler installs the entry requested by the VMM through hypercalls and then issues a "return-from-upcall" hypercall to return to the VMM. The VMM then pops the registers from the upcall register stack 604 and resumes cloaked application execution.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chen with the teachings of Ahmed, Soryal, Eyberg in order to provide a system that teaches context switching. The motivation for applying Chen teaching with Ahmed, Soryal, Eyberg teaching is to provide details as to how VM provides details to host OS for accessing privilege HW. Ahmed, Soryal, Eyberg, Chen are analogous art directed towards the execution of applications. Together Ahmed, Soryal, Eyberg, Chen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chen with the teachings of Ahmed, Soryal, Eyberg by known methods and gained expected results. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of Soryal (Pub. No. US 2020/0327217) in view of Eyberg in view of Yamamoto (Pub. No. 2018/0336057)
Claim 14, the combination may not explicitly teach the claim.
Yamamoto teaches “the method of claim 1, further comprising: identifying program object files; analyzing the object files to generate a list of function names that may be called in the course of executing the executable code; building a table that maps function names in the list to addresses; and constructing the container library based on linking the program object files and function names ([0061] That is, the symbol map information is created for each process of the virtual machine and has a CPU number, a process ID (PID), a page table address, a thread ID, a process name, a function address, and a function name. The symbol map collecting unit acquires the process ID, the page table address, the thread ID, and the process name from an administration area (task structure) that administrates a task created for each process in the virtual machine. In addition, the symbol map collecting unit acquires the function address and the function name from the object file corresponding to the application program.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Yamamoto with the teachings of Ahmed, Soryal, Eyberg in order to provide a system that teaches utilizing API functions. The motivation for applying Yamamoto teaching with Ahmed, Soryal, Eyberg teaching is to provide details as to how VM access application resources. Ahmed, Soryal, Eyberg, Yamamoto are analogous art directed towards the execution of applications. Together Ahmed, Soryal, Eyberg, Yamamoto teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Yamamoto with the teachings of Ahmed, Soryal, Eyberg by known methods and gained expected results. 
Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) in view of Eyberg. 
Claim 15, Ahmad teaches “a container comprising: a first dynamically configurable virtual machine having a first virtual CPU and memory, the first dynamically configurable virtual machine adapted to run executable code and determine whether reconfiguration is required from executing the executable ([0058] FIG. 3 illustrates a process for implementing a set of operations to manage the cloud computing environment 100. The computing platform 105 (FIG. 1 and FIG. 2) can perform the operations for the process 300. The process 300 generally includes identifying containers that include an application or applications, retrieving the identified container images, analyzing the identified container images based on parameters (e.g., CPU size, memory size, or I/O), monitoring at different resolutions the performance of the containers based on parameters such as API latency, error rate, and other parameters associated with application performance. Based on these monitored data, the computing platform can forecast the performance of a container. And based on the forecast, the computing platform can transmit instructions to a cluster to modify a container or VM running the container. The instructions can be made to keep the application running according to its SLA and to reduce spending (e.g., minimize spending), scale up or down the container, or move the container to another virtual machine.).“
However, Ahmed may not explicitly teach the other limitations.
King teaches “a first container library including a collection of library functions; and “the first dynamically configurable virtual machine coupled to access the first library container ([Fig. 2] Obtaining list of commands pertaining to API [0064] The data center 504 shown in FIG. 6 also includes a server computer 602F that may execute some or all of the software components described above. For example, and without limitation, the server computer 602F might be configured to execute various components for providing the on-demand computing service 104, the management console 112, and/or the other software components described above.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of King with the teachings of Ahmed in order to provide a system that teaches accessing services. The motivation for applying King teaching with Ahmed teaching is to provide a system that leverages systems for additional computing. Ahmed, King are analogous art directed towards the execution of applications. Together Ahmed, King teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of King with the teachings of Ahmed by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Eyberg teaches “the first dynamically configurable virtual machine adapted by adding an artifact that executes natively on the dynamically configurable virtual machine, does not require a traditional operating system kernel, and performs all the functions required by the executable code ([Col. 1, Lines 59-65] Described herein are techniques for converting an existing binary into a unikernel. The unikernel includes the binary or executable file/object of an application to be run and only those portions of an operating system that are needed to form the unikernel. The unikernel may then be deployed and booted into on a virtual machine (VM) hypervisor or on bare metal, without a host or underlying operating system. [Col. 2, Lines 44-62] Described herein are techniques for converting a binary of an application into a unikernel virtual machine. As will be described in further detail below, using the techniques described herein, when building the unikernel, access to the source of the application is not needed. Instead, the unikernel is built by combining the binary of the application into a unikernel disk image with a loader and only those portions of an operating system that are needed for the binary to run to implement a minimal virtual machine. These portions of the operating system include portions of an operating system kernel (e.g., network and disk drivers). The portions of the operating system also include any dependencies that the application relies on, such as libraries and header files. Thus, using the techniques described herein, any ad hoc binary can be run as a unikernel, with the unikernel being built without requiring access to source code of an application. Thus, proprietary applications (i.e., applications for which the source code is not made accessible, such as .NET applications, SAP Hana applications, etc.) can be run as unikernels.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Eyberg with the teachings of Ahmed, King in order to provide a system that teaches utilizing unikernels. The motivation for applying Eyberg teaching with Ahmed, King teaching is to provide an application efficiently sized services. Ahmed, King, Eyberg are analogous art directed towards the execution of applications. Together Ahmed, King, Eyberg teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Eyberg with the teachings of Ahmed, King by known methods and gained expected results. 
Claim 16, the combination teaches the claim, wherein Ahmad teaches “the container of claim 15, wherein the first dynamically configurable virtual machine is reconfigured on demand responsive to determining reconfiguration is required ([0058] FIG. 3 illustrates a process for implementing a set of operations to manage the cloud computing environment 100. The computing platform 105 (FIG. 1 and FIG. 2) can perform the operations for the process 300. The process 300 generally includes identifying containers that include an application or applications, retrieving the identified container images, analyzing the identified container images based on parameters (e.g., CPU size, memory size, or I/O), monitoring at different resolutions the performance of the containers based on parameters such as API latency, error rate, and other parameters associated with application performance. Based on these monitored data, the computing platform can forecast the performance of a container. And based on the forecast, the computing platform can transmit instructions to a cluster to modify a container or VM running the container. The instructions can be made to keep the application running according to its SLA and to reduce spending (e.g., minimize spending), scale up or down the container, or move the container to another virtual machine.)”.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) in view of Eyberg in further view of Santry (Pub. No. US 2015/0370544)
Claim 17, the combination may not explicitly teach the claim.
Santry teaches “the container of claim 15, wherein the first container library is coupled to receive microservice application code, and the first container library includes an artifact creation component to create the executable code from the microservice application code and the first container library ([0023] The assembler 34 receives the modified assembly language code and outputs object code. The linker 36 converts the object code output by the assembler 34 into an executable file. In order to generate an executable file, the linker 36 incorporates content (e.g., objects) from the library 38, which in this example includes definitions for the functions for which invocations were inserted by the preassembly processor 32, as described and illustrated in more detail later. The memory 24 can also include the high level language source code for one or more applications, an operating system, and/or other modules, and/or libraries, for example.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Santry with the teachings of Ahmed, King, Eyberg in order to provide a system that teaches compiling of the application code. The motivation for applying Santry teaching with Ahmed, King, Eyberg teaching is to provide a system that allows for code generation of a target environment. Ahmed, King, Eyberg, Santry are analogous art directed towards the execution of applications. Together Ahmed, King, Eyberg, Santry teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Santry with the teachings of Ahmed, King, Eyberg by known methods and gained expected results. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) in view of Eyberg in further view of Korotaev (Pat. No. US 9,477,461)
Claim 18, the combination may not explicitly teach the claim.
Korotaev teaches “the container of claim 17, wherein the artifact creation component to creates the executable code using unmodified existing object code of the microservice application ([Abstract] Method for generation of a live update including compiling original source code into a first intermediate representation (IR) code; compiling modified source code into second IR code; analyzing and comparing the first and second IR codes to identify variables and functions that were changed generating a part of final IR code with all the original variables and functions; generating an additional part of final IR code with new code for modified portions of the changed original functions, added functions and variables, and marking it for compilation into special code/data sections; and compiling a new object code and a final executable binary based on the final IR. The final executable object code includes the original code and data from original application binary, and a live update code and data from additional part of final IR generated. The live update code and data refer to original code and data where needed via standard object code relocation information.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Korotaev with the teachings of Ahmed, King, Eyberg in order to provide a system that teaches compiling of the application code. The motivation for applying Korotaev teaching with Ahmed, King, Eyberg teaching is to provide a system that allows for code updates. Ahmed, King, , Eyberg Korotaev are analogous art directed towards the execution of applications. Together Ahmed, King, Eyberg, Korotaev teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Korotaev with the teachings of Ahmed, King, Eyberg by known methods and gained expected results. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) in view of Eyberg in further view of Soryal 
Claim 19, the combination may not explicitly teach the claim.
Soryal teaches “the container of claim 15, wherein the first container library includes a function component that includes only those file system functions in the executable code ([0005] Compiling the computer code may create a software unit. The method may include parsing, by the machine-learning algorithm, the computer code to extract an authenticating parameter. The method may include constructing, by the machine-learning algorithm, an authentication template based on the authenticating parameter and providing the authentication template to a user. The method may also include receiving input from the user, the input including a user modification of the authentication template. The method may include creating an authentication microservice based on the user modification and the authentication template and linking the authentication microservice to the software unit to deploy the authentication microservice within the software unit. The authentication microservice controls access to at least a portion of the software unit.  [0015] Additionally or alternatively, node 104 may be a smaller software unit, such as an application)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Soryal with the teachings of Ahmed, King, Eyberg in order to provide a system that teaches compiling of the application code. The motivation for applying Soryal teaching with Ahmed, King, Eyberg teaching is to provide a system that allows for code updates. Ahmed, King, Eyberg, Soryal are analogous art directed towards the execution of applications. Together Ahmed, King, Eyberg, Soryal teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Soryal with the teachings of Ahmed, King, Eyberg by known methods and gained expected results. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) view of Eyberg in further view of Chari (Pub. No. US 2018/0225227)
Claim 20, the combination may not explicitly teach the claim.
Chari teaches “the container of claim 15, wherein the first container library includes a hypercall component and the first dynamically configurable virtual machine includes a hypercall communication module to allow a hypercall to be performed directly from a kernel ([0067] The hypervisor 501 then sends the appropriate memory sanitization instruction to a memory management system 509, which is hardware and/or software that directly manages the memory 505. That is, memory management system 509 is a memory controller that in various embodiments of the present invention is a dedicated computer chip, firmware, and/or software that controls how data in memory 505 is stored, read, erased, encrypted, etc. Thus, in the present invention, the memory management system 509 will directly sanitize the memory 505 according to instructions retrieved from the hypercall library 507 according to the hypercall from the virtual machine 510. [0026] As depicted, OS 137 also includes kernel 141, which includes lower levels of functionality for OS 137, including providing essential services required by other parts of OS 137 and application programs 143, including memory management, process and task management, disk management, and mouse and keyboard management.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chari with the teachings of Ahmed, King, Eyberg in order to provide a system that teaches context switching. The motivation for applying Chari teaching with Ahmed, King, Eyberg teaching is to provide a system that allows for utilizing privilege hardware. Ahmed, King, Eyberg, Chari are analogous art directed towards the execution of applications. Together Ahmed, King, Eyberg, Chari teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chari with the teachings of Ahmed, King, Eyberg by known methods and gained expected results. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) in view of Eyberg in further view of Fairweather (Pub. No. US 2018/0013579)
Claim 21, the combination may not explicitly teach the claim.
Fairweather teaches “the container of claim 15, wherein the first container library includes a script- specific component that allows the first dynamically configurable virtual machine implement functionalities of a scripting language ([0124] In an embodiment, the base scripting language is similar to C, syntactically and at the expression level, but is simplified (e.g., lacking declarations) and specialized for the specification of control system concepts. The base scripting language may implemented to address one or more of the following: [0125] allow the specification of control system concepts without any limitations on programmer expressiveness, through a small and familiar language that can be learned quickly, even by novice programmers; [0126] allow addressing and manipulation of external devices and properties directly within the syntax of the language; [0127] provide a threading metaphor that makes it easy to create a set of independent, but intercommunicating, script threads; [0128] eliminate the need for programmers to "declare" variables and manipulate data types (e.g., by providing a dynamic data-type model with support for just four built-in types, such as Boolean, 64-bit integer, real double, and string); [0129] allow language extensibility to support an ever-growing library of utility functions; [0130] have a small "footprint" in memory and processor time, while allowing thread-like execution of scripts in parallel (e.g., on an Advanced Reduced Instruction Set Computing Machine (ARM) processor), for example, by implementing a virtual machine (VM) with a completely orthogonal op-code set and simple programming metaphor to execute scripts written in the base scripting language;)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Fairweather with the teachings of Ahmed, King, Eyberg in order to provide a system that teaches providing adapters. The motivation for applying Fairweather teaching with Ahmed, King, Eyberg teaching is to provide a system that allows for utilizing other programming systems. Ahmed, King, Eyberg, Fairweather are analogous art directed towards the execution of applications. Together Ahmed, King, Eyberg, Fairweather teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Fairweather with the teachings of Ahmed, King, Eyberg by known methods and gained expected results. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) in view of Eyberg in further view of Bennett (Pub. No. US 2007/0028238)
Claim 22, the combination may not explicitly teach the claim.
Bennett teaches “the container of claim 15, wherein the first dynamically configurable virtual machine comprises a virtual machine monitor for monitoring execution of code by the first dynamically configurable virtual machine, and controlling reconfiguration of the first dynamically configurable virtual machine ([0017] A monitor, such as VMM 140, is referred to as the "parent" of a guest, such as OS 152, guest application 154, guest application 155, and guest VMM 162, if there are no intervening monitors between it and the guest. The guest is referred to as the "child" of that monitor. A guest may be both a child and a parent. For example, guest VMM 162 is a child of VMM 140 and the parent of guest OS 172 and guest OS 182.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bennett with the teachings of Ahmed, King, Eyberg in order to provide a system that teaches nested hypervisors. The motivation for applying Bennett teaching with Ahmed, King, Eyberg teaching is to provide a system that allows for monitoring utilizing a guest VMM. Ahmed, King, Eyberg, Bennett are analogous art directed towards the execution of applications. Together Ahmed, King, Eyberg, Bennett teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bennett with the teachings of Ahmed, King, Eyberg by known methods and gained expected results. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) in view of Eyberg in further view of Almasi (Pub. No. US 2016/0188452)
Claim 23, the combination may not explicitly teach the claim.
Almasi teaches “the container of claim 15, wherein the first dynamically configurable virtual machine comprises a memory management module for allocating memory on demand, the memory management module responsive to a request for additional memory from a virtual machine monitor ([0010] In one embodiment, the allocating storage memory area in the physical memory further includes when the hypervisor determines to grant the request, the hypervisor sending a configuration command over the physical function to the storage controller; and the storage controller using the configuration command to allocate the storage memory area in the physical memory to said associated virtual function, and to provide the mapping function to said associated virtual function.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Almasi with the teachings of Ahmed, King, Eyberg in order to provide a system that teaches resource allocation in virtualized environments. The motivation for applying Almasi teaching with Ahmed, King, Eyberg teaching is to provide a system that allows for resource sharing. Ahmed, King, Eyberg, Almasi are analogous art directed towards the execution of applications. Together Ahmed, King, Eyberg, Almasi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Almasi with the teachings of Ahmed, King, Eyberg by known methods and gained expected results. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) in view of Eyberg in further view of De (Pub. No. US 2010/0223616)
Claim 24, the combination may not explicitly teach the claim.
De teaches “the container of claim 15, wherein, the first dynamically configurable virtual machine comprises a virtual CPU management module for creating and initializing an additional virtual CPU responsive to a request for an additional virtual CPU from a virtual machine monitor ([0044] Additionally, allocating computing resources to one or more logical partitions of parallel programs can include introducing one or more hooks in a hypervisor to request additional virtual processors to compensate for time spent in servicing non-program threads. Further, allocating computing resources to logical partitions of parallel programs further can also include taking into account time spent for allocating an additional processor, as well as additionally including accounting for interrupted cycles.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of De with the teachings of Ahmed, King, Eyberg in order to provide a system that teaches resource allocation in virtualized environments. The motivation for applying De teaching with Ahmed, King, Eyberg teaching is to provide a system that allows for resource sharing. Ahmed, King, Eyberg, De are analogous art directed towards the execution of applications. Together Ahmed, King, Eyberg, De teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of De with the teachings of Ahmed, King, Eyberg by known methods and gained expected results. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No. US 2018/0349168) in view of King (Pub. No. US 2016/0274929) in view of Eyberg in further view of Soryal (Pub. No. US 2010/0223616)
Claim 25, “the container of claim 15, further comprising: an additional container library including an additional collection of library functions; and an additional dynamically configurable virtual machine having an additional virtual CPU and coupled to the memory, additional dynamically configurable virtual machine coupled to access the additional library container, the additional dynamically configurable virtual machine adapted to run other executable code and determine whether reconfiguration of the additional dynamically configurable virtual machine is required from executing the other executable code” is similar to claim 1 and 15 and therefore rejected with the same references and citations as it is an obvious variant with a second VM.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199